Filed Pursuant to Rule 424(b)(3) Registration No. 333-180741 MVP REIT, INC. SUPPLEMENT NO.1 DATED NOVEMBER 21, 2013 TO THE PROSPECTUS DATED OCTOBER 7, 2013 This Supplement No. 1 supplements, and should be read in conjunction with, our prospectus dated October 7, 2013, relating to our offering of up to $550,000,000 in shares of our common stock. Terms not otherwise defined herein have the same meanings as set forth in our prospectus. References to “we,” “our,” or “us” in this supplement refer to MVP REIT, Inc. and its subsidiaries, unless the context requires otherwise. The purpose of this supplement is to disclose: • an update to the status of our offering; • a modification to the expenses for which we are required to reimburse our advisor under our advisory agreement; • an update to our plan of distribution; • our recent real property investments; • an update to our management compensation summary table; • summary financial data and pro forma financial statements (unaudited) relating to our acquisition of a three-story office building at 8830 W. Sunset Road (“Wolfpack”), a two-story office building at 8860 W. Sunset Road (“Building C”) and a three-story office building at 8880 W. Sunset Road (“Building A”), all in Las Vegas, Nevada; • our Quarterly Report on Form 10-Q for the period ended September 30, 2013; and • an update to the “Experts” section of our prospectus. Status of Our Offering On September 25, 2012, our Registration Statement on Form S-11 registering a public offering (No. 333- 180741) of up to $550,000,000 in shares of our common stock was declared effective under the Securities Act of 1933, as amended, and we commenced the initial public offering.We are offering up to 55,555,555 shares of our common stock to the public in the primary offering at $9.00 per share and up to 5,555,555 shares of our common stock pursuant to the distribution reinvestment plan, or DRIP, at $8.73 per share. As of September 30, 2013, we had raised approximately $18.8 million through the sale of shares of our common stock, net of commissions.As of September 30, 2013, we had issued 562,737 shares of common stock as part of our primary offering for approximately $4,913,000 in cash, prior to offering costs recognized as a reduction to the proceeds of approximately $127,000.Approximately $13.9 million in shares were sold in non-cash transactions recorded as part of our acquisitions of Wolfpack, Building C, Building A and an office building located at 8925 W. Post Road in Las Vegas, Nevada (“Devonshire”).As of September 30, 2013, we had issued approximately 4,603 shares of common stock through our DRIP.For the period from April 3, 2012 (inception) through September 30, 2013, we did not receive any requests to repurchase shares of common stock pursuant to the share repurchase program as no stockholders qualified for the program. -1- From inception through September 30, 2013, we incurred the following costs in connection with the issuance and distribution of the registered securities. Type of Cost Amount Selling commissions $ Organization and offering expense reimbursement Total expenses $ From the commencement of our offering through September 30, 2013, the net proceeds to us from our offering, after deducting the total expenses incurred described above, were $2,623,000. From the commencement of the offering through September 30, 2013, net proceeds from our offering have been allocated to paying distributions, selling commissions and acquiring property. Expenses Reimbursable to Our Advisor Our advisor manages our affairs on a day-to-day basis and we were obligated, under our advisory agreement, to reimburse, no less than monthly, our advisor for 100% of actual, documented expenses paid or incurred in connection with services provided to us, including wages and benefits, except that we would not reimburse our advisor for the salaries and benefits paid to any of our named executive officers. For the period from April 3, 2012 (inception) through September 30, 2013, we had not reimbursed our advisor for these expenses.As of September 30, 2013, we had recognized a contingent liability due to the Advisor of approximately $3.3 million for the unreimbursed expenses.On November 1, 2013, our advisor has forgiven all such reimbursable expenses. On November 21, 2013, we amended our advisory agreement to provide that, until the first anniversary of the occurrence of a Liquidity Event, we will not be obligated to reimburse our advisor for the following expenses: (i) any personnel or related employment costs incurred by our advisor or its affiliates in performing services to us pursuant to our advisory agreement, including, without limitation, salary and benefits of employees and overhead, whether incurred prior to or after the date of the amendment; (ii) rent, utilities and other third party costs for office space; (iii) board fees and out-of-pocket expenses incurred for board and stockholder meetings; and (iv) out-of-pocket expenses of providing services for and maintaining communications with stockholders. A “Liquidity Event” is defined in our advisory agreement as (i) a listing of our shares on a national securities exchange, or (ii) a merger, sale of all or substantially all of our assets or another transaction approved by our board in which our stockholders will receive cash and/or shares of a publicly traded company.Pursuant to the amendment to our advisory agreement, we will be obligated to reimburse our advisor for the foregoing expenses but only to the extent incurred by our advisor or its affiliates from and after the first anniversary of a Liquidity Event. Plan of Distribution The disclosure in our prospectus under “Plan of Distribution—General” is hereby supplemented by the following: We have issued, and may continue to issue, shares of our common stock in lieu of cash as payment for all or a portion of the purchase price for a real property interest to be contributed to us.The number of shares to be issued will be equal to (i) all or a portion of the negotiated value for the contributed property interest, divided by (ii) our public offering price of $9.00 per share, less any applicable discounts set forth under “Plan of Distribution—Special Discounts”.The purchase price we pay for real property will ordinarily be based on the fair market value of the property as determined by a majority of the members of the board of directors or the members of a duly authorized committee of the board. In cases in which a majority of our independent directors so determine, and in all cases in which real property is acquired from our sponsor, our advisor, any of our directors or any of their affiliates, the fair market value shall be determined by an independent expert selected by our independent directors not otherwise interested in the transaction.An appraisal prepared by an independent expert also is obtained for each contributed property to assist us in estimating the value of the underlying property. The disclosure in our prospectus under “Plan of Distribution—Special Discounts” is hereby supplemented by the following: In addition to offering shares through MVP American Securities and other broker-dealers, we have entered into selling agreements with third party broker dealers, and anticipate entering into additional selling agreements with other broker-dealers, to sell shares of our common stock to their clients.In connection therewith, we may sell shares at a discount to the primary offering price of $9.00 per share through the following distribution channels in the event that the investor: -2- • pays a broker a single fee, e.g., a percentage of assets under management, for investment advisory and broker services, or a wrap fee; • has engaged the services of a registered investment advisor with whom the investor has agreed to pay compensation for investment advisory services or other financial or investment advice (other than a registered investment advisor that is also registered as a broker-dealer who does not have a fixed or wrap fee feature or other asset fee arrangement with the investor); or • is investing through a bank acting as trustee or fiduciary. If an investor purchases shares through one of these channels in our primary offering, we will sell the shares at a 3.0% discount, or at $8.73 per share, reflecting that selling commissions will not be paid in connection with such purchases. The net proceeds to us from such sales made net of commissions will be substantially the same as the net proceeds we receive from other sales of shares. Our selling agents and their affiliates will not compensate any person engaged as an investment advisor by a potential investor as an inducement for such investment advisor to advise favorably for an investment in us. Registered investment advisors and all other parties recommending the purchase of shares in this offering must make every reasonable effort to determine that the purchase of shares in this offering is a suitable and appropriate investment for each stockholder based on information provided by the stockholder regarding the stockholder’s financial situation and investment objectives. Information Regarding Our Investments The disclosure in our prospectus under “Investment Strategy, Objectives and Policies—Information Regarding Our Investments” is hereby deleted in its entirety and replaced with the following: As of September 30, 2013, we have acquired, along with affiliated entities, 12 properties of which our share of the aggregate purchase price total $49,880,000, including closing costs.These acquisitions were funded by the ongoing initial public offering, through the issuance of our common stock, financing and assuming liabilities.The first property was acquired during the fourth quarter of 2012, the second during second quarter of 2013 and the remaining ten during the third quarter of 2013. We also funded our first investment in a real estate loan during April 2013. In July 2013, we sold the entire balance of the real estate loan; Vestin Realty Mortgage II repurchased $1.0 million and a third party investor purchased the remaining $1.0 million. -3- The following table sets forth the property description, percentage owned, location, year built, leasable square feet and other information with respect to the properties that we have acquired as of September 30, 2013: Property Description Location(s) Year Built Leasable Square Feet Acquisition Closing Date Aggregate Purchase Price Percentage Owned A-A-A Storage Water Tower self-storage facility Cedar Park, Texas 12/14/2012 100% Wolfpack Properties LLC single-tenant office building Las Vegas, Nevada 6/14/2013 100% Building C office building Las Vegas, Nevada 7/31/2013 100% Six Parking Facilities located in five cities Ft. Lauderdale, Florida; Baltimore, Maryland; Kansas City, Missouri; St. Louis, Missouri and two parking facilities in Memphis, Tennessee. Various years See table below under “Six Parking Facilities” See table below under “Six Parking Facilities” See table below under “Six Parking Facilities” See table below under “Six Parking Facilities” Building A office building Las Vegas, Nevada 8/30/2013 100% Red Mountain self-storage facility Boulder City, Nevada 299 unit facility located on 23 buildings on five acres 9/12/2013 51% Devonshire office building Las Vegas, Nevada 9/16/2013 100% MVP Realty Advisors, LLC ("MVP RA"), our manager, earned a fee equal to 3.0% of our portion of the purchase price in connection with each acquisition. (Affiliates of ours may receive additional fees or other compensation as a result of the acquisitions in accordance with the compensation provisions described in our prospectus). A-A-A Storage Water Tower.On December 14, 2012, we, through our wholly-owned subsidiary, MVP MS Cedar Park, 2012, LLC, or MVP MS Cedar Park, acquired A-A-A Storage Water Tower, for an aggregate purchase price of $3.275 million, exclusive of closing costs. A-A-A Storage Water Tower is an approximately 52,000 square foot self-storage facility located in Cedar Park, Texas that was constructed in 2006 and is comprised of 12 buildings and 376 self-storage units, together with 24 exterior RV parking spaces. A-A-A Storage Water Tower is comprised of approximately 58,000 square feet of building improvements. We believe that A-A-A Storage Water Tower is suitable for its intended purpose and adequately covered by insurance. We currently have no renovation plans for A-A-A Storage Water Tower. Management expects to fund any future renovations and improvements with proceeds from our ongoing public offering. A-A-A Storage Water Tower is located in a submarket where there are a number of comparable properties that might compete with it. -4- We financed the purchase of A-A-A Storage Water Tower using cash proceeds from our ongoing public offering. Dominion Storage Group, Inc., or the property manager, will serve as A-A-A Storage Water Tower’s property manager. The property manager will supervise, manage, operate, and maintain A-A-A Storage Water Tower on the terms and conditions set forth in a property management agreement. The property manager will receive a property management fee equal to the greater of (i) 6.0% of the A-A-A Storage Water Tower’s gross receipts (as that term is defined in the property management agreement) and (ii) $1,800. The property management agreement also provides for a construction management fee of 5% of the cost of amounts expended for any renovation or construction project supervised by the property manager and a one-time start-up fee of $5,000. The property management agreement has a term of twenty-four (24) months, provided that MVP MS Cedar Park may terminate the property management agreement at any time for gross negligence, fraud, or willful misconduct, or if the property manager becomes a debtor in any bankruptcy or insolvency proceeding. At the closing, an affiliate of the property manager received consulting fees equal to 3.0% of the purchase price pursuant to the terms and conditions set forth in a compensation agreement. Pursuant to the terms and conditions set forth in the compensation agreement, an affiliate of the property manager is entitled to an annual profit interest in MVP MS Cedar Park equal to fifteen percent (15.0%) of MVP MS Cedar Park’s net profit after payment of MVP MS Cedar Park’s operating expenses (as that term is defined in the compensation agreement) and payment of an annual cumulative return on equity of 7.5%. to MVP MS Cedar Park.MVP RA earned a 3% acquisition fee on our portion of the purchase price of $105,000 in connection with this acquisition. Wolfpack.On June 14, 2013, we acquired Wolfpack, a 22,000-square-foot office building in Las Vegas, Nevada for $6.5 million. Located at 8860 W. Sunset Road, the two-story, single-tenant building was built in 2008 and is fully occupied by a national short-term lender, which uses the property as its national headquarters. The property has approximately 10 years remaining on its triple net lease, under which the tenant is responsible for the majority of the costs associated with maintaining the building.We financed the acquisition through the assumption of approximately $3,967,000 in existing debt and the issuance of 285,744 shares of our common stock to the seller at $8.865 per share totaling approximately $2,533,000.MVP RA earned a 3% acquisition fee on our portion of the purchase price of $195,000 in connection with this acquisition. Building C.On July 31, 2013, we acquired Building C, a 47,500-square-foot office building in Las Vegas, Nevada for $15.0 million. Located at 8930 W. Sunset Road, the three-story, multi-tenant building was built in 2008 and is 90% occupied by a mix of medical and professional tenants. The property has 5 to 10 years remaining on triple net leases, under which the tenants are responsible for the majority of the costs associated with maintaining the building.We financed the acquisition through the assumption of approximately $10,842,000 in existing debt and the issuance of 473,805 shares of our common stock to the seller at $8.775 per share totaling approximately $4,158,000.In addition to Building C, and as part of the purchase agreement, we agreed to acquire four additional buildings located in the same office park. The buildings are located at 8880 West Sunset Road, Las Vegas, Nevada (“Building A”) which houses the corporate headquarters of the Company, 8905 West Post Road, Las Vegas, Nevada (the “8905 Post Property”), 8945 West Post Road, Las Vegas, Nevada (the “8945 Post Property”) and 8925 West Post Road, Las Vegas, Nevada (“Devonshire”). The purchase for the additional four buildings will be paid for with a combination of the Company’s common stock and the assumption of debt. The purchase of the additional buildings are to the Company’s completion of due diligence and the closing of one building is not dependent upon the closing of any other building. The closings are scheduled to close after the satisfaction or waiver of all conditions contained in the purchase agreement. MVP RA earned a 3% acquisition fee on our portion of the purchase price of $450,000 in connection with this acquisition. Six Parking Facilities.On July 26, 2013, we, VRM I and VRM II entered into an agreement to acquire six parking facilities from the same seller.We have formed limited liability companies with VRM I and VRM II to acquire the properties based on ownership noted in the table below. The limited liability companies are jointly managed by MVP Realty Advisors, LLC and Vestin Mortgage, LLC.We have the right, at any time, with 10 days written notice, to purchase VRM I or VRM II’s interest in the limited liability company at purchase price equal to VRM I or VRM II’s and our capital contribution plus a 7.5% annual cumulative return less any distributions received by VRM I or VRM II. -5- The following is a summary of the purchase per the agreement: Ownership Property Name Purchase Date Purchase Price VRTB VRTA MVP MVP PF Ft Lauderdale 2013, LLC July 31, 2013 $ 68 % 32 % MVP PF Memphis Court 2013, LLC August 28, 2013 51 % 44 % 5 % MVP PF Memphis Poplar 2013, LLC August 28, 2013 51 % 44 % 5 % MVP PF Kansas City 2013, LLC August 28, 2013 51 % 44 % 5 % MVP PF Baltimore 2013, LLC September 4, 2013 51 % 44 % 5 % MVP PF St. Louis 2013, LLC September 4, 2013 51 % 44 % 5 % $ The parking facilities are located in the following cities:Ft. Lauderdale, Florida; Baltimore, Maryland; Kansas City, Missouri; St. Louis, Missouri and two parking facilities in Memphis, Tennessee.All of the parking facilities are currently leased to tenants under triple net leases, therefore no specific party has additional management responsibility or decision making authority beyond their ownership interest.Upon the closing of the purchases described above, three of the six triple net leases were terminated which included a 180 day termination period. Management is in current negotiations to enter into new triple net leases. Upon completion of the new lease agreements, we will obtain updated appraisals to determine final purchase price allocation. Building A.On August 30, 2013, we acquired Building A, a 47,500-square-foot office building in Las Vegas, Nevada for $15.0 million. Located at 8880 W. Sunset Road, the three-story, multi-tenant building was built in 2008 and is 100% occupied by a mix of medical and professional tenants, including the corporate headquarters for MVP REIT which occupies 4,190 square feet.The property has 5 to 10 years remaining on triple net leases, under which the tenants are responsible for the majority of the costs associated with maintaining the building.We financed the acquisition through the assumption of approximately $10,197,000 in existing debt and the issuance of 547,368 shares of the Company’s common stock at $8.775 to the seller totaling approximately $4,803,000. MVP RA earned a 3% acquisition fee on our portion of the purchase price of $450,000 in connection with this acquisition. Red Mountain.During September 2013, we formed a limited liability company, MVP MS Red Mountain 2013, LLC (“Red Mountain”), with VRM II to acquire a 299-unit self-storage facility located adjacent to Nevada Highway in Boulder City, NV for $5.2 million. We and VRM II hold a 51% and 49% interest, respectively in the limited liability company. The limited liability company will be jointly managed by MVP Realty Advisors, LLC and Vestin Mortgage, LLC.We have the right, at any time, with ten days written notice, to purchase VRM II’s interest in the limited liability company at a purchase price equal to VRM II’s capital contribution plus a 7.5% annual cumulative return less any distributions received by VRM II. The Red Mountain acquisition closed on September 12, 2013. The self-storage facility was originally constructed in 1996 and expanded in both 2000 and 2006. The property consists of 23 buildings located on five acres. As of the closing date, the property is approximately 97% occupied. Red Mountain obtained financing of $2.7 million through a 7-year term loan amortized over 25 years at 4.35% annual percentage rate. MVP RA earned a 3% acquisition fee on our portion of the purchase price of $38,250 in connection with this acquisition. Devonshire.On September 16, 2013, we acquired Devonshire, a 22,000-square-foot office building in Las Vegas, Nevada for $6.4 million. Located at 8925 W. Post Road, the two-story, multi-tenant building was built in 2008 and is 100% occupied by professional tenants. The property has 4 to 9 years remaining on triple net leases, under which the tenants are responsible for the majority of the costs associated with maintaining the building. We financed the acquisition through the assumption of approximately $3,942,000 in existing debt and the issuance of 280,095 shares of our common stock to the seller at $8.775 per share totaling approximately $2,458,000. MVP RA earned a 3% acquisition fee on our portion of the purchase price of $192,000 in connection with this acquisition. -6- Subsequent Investment Transactions After September 30, 2013 On October 31, 2013, MVP PF Baltimore 2013, LLC, which owns the parking facility in Baltimore, Maryland, entered into an agreement to sell its sole asset for $1,550,000. The agreement allows for 30 days of due diligence prior to the closing of the transaction. The sale of this asset is not expected to result in a significant gain or loss. On October 24, 2013, we completed the acquisition of the 8905 Post Property, a 22,000-square-foot office building in Las Vegas, Nevada for $6.1 million. Located at 8905 W. Post Road, the two-story, multi-tenant building was built in 2008 and is 91.08% occupied by professional tenants. The property has 5 to 10 years remaining on triple net leases, under which the tenants are responsible for the majority of the costs associated with maintaining the building. We financed the acquisition through the assumption of approximately $3.5 million in existing debt and the issuance of 296,106 shares of our common stock to the seller at $8.775 per share totaling approximately $2,598,000. Management Compensation Summary The following table summarizes all compensation and fees incurred by us and paid or payable to our advisor and its affiliates in connection with our organization, our initial public offering and our operations for the six months ended June 30, 2013 and for the period from April 3, 2012 (inception) through December 31, 2012. For the Nine Months ended September 3, 2013 For the Period from April 3, 2012 (inception) through December 31, 2012 Selling Commissions $ $ Organizational and Offering Expense Reimbursement Acquisition Fees Acquisition Expenses Loan Brokerage Fees Loan Evaluation and Processing Fees Asset Management Fees Debt Financing Fees Property Management and Leasing Fees Disposition Fees Total $ $ Summary Financial Data and Pro Forma Financial Statements (Unaudited) Our prospectus is supplemented to add the following summary financial data and pro forma financial statements relating to our acquisitions of Building C, Wolfpack and Building A, as filed with the SEC on an amended Form 8-K/A on August 30, 2013, October 16, 2013 and November 14, 2013, respectively, copies of which are attached hereto as Appendix A, Appendix B and Appendix C, respectively. -7- Appendix A – Summary Financial Data and Pro Forma Financial Statement s (Unaudited) for Building C (a) Financial Statements of Property Acquired Report of Independent Registered Public Accounting Firm Statements of Revenues and Certain Operating Expenses for the Six Months Ended June 30, 2013 (unaudited) and the Year Ended December 31, 2012 Notes to the Statements of Revenues and Certain Operating Expenses for the Six Months Ended June 30, 2013 (unaudited) and the Year Ended December 31, 2012 (b) Unaudited Pro Forma Financial Information Pro Forma Consolidated Balance Sheet (unaudited) as of June 30, 2013 Pro Forma Consolidated Statement of Operations (unaudited) for the Six Months Ended June 30, 2013 Pro Forma Consolidated Statement of Operations (unaudited) for the Period From April 3, 2012 (Inception) Through December 31, 2012 Appendix B – Summary Financial Data and Pro Forma Financial Statement s (Unaudited) for Wolfpack (a) Financial Statements of Property Acquired Report of Independent Registered Public Accounting Firm Statements of Revenues and Certain Operating Expenses for the Six Months Ended June 30, 2013 (unaudited) and the Year Ended December 31, 2012 Notes to the Statements of Revenues and Certain Operating Expenses for the Six Months Ended June 30, 2013 (unaudited) and the Year Ended December 31, 2012 (b) Unaudited Pro Forma Financial Information Pro Forma Consolidated Balance Sheet (unaudited) as of June 30, 2013 Pro Forma Consolidated Statement of Operations (unaudited) for the Six Months Ended June 30, 2013 Pro Forma Consolidated Statement of Operations (unaudited) for the Period From April 3, 2012 (Inception) through December 31, 2012 Appendix C – Summary Financial Data and Pro Forma Financial Statement s (Unaudited) for Building A (a) Financial Statements of Property Acquired Report of Independent Registered Public Accounting Firm Statements of Revenues and Certain Operating Expenses for the Six Months Ended June 30, 2013 (unaudited) and the Year Ended December 31, 2012 Notes to the Statements of Revenues and Certain Operating Expenses for the Six Months Ended June 30, 2013 (unaudited) and the Year Ended December 31, 2012 (b) Unaudited Pro Forma Financial Information Pro Forma Consolidated Balance Sheet (unaudited)as of June 30, 2013 Pro Forma Consolidated Statement of Operations (unaudited) for the Six Months Ended June 30, 2013 Pro Forma Consolidated Statement of Operations (unaudited) for the Period From April 3, 2012 (Inception) through December 31, 2012 Appendix D - Quarterly Report on Form 10-Q Our prospectus is hereby supplemented with our Quarterly Report on Form 10-Q, excluding exhibits, for the period ended September 30, 2013 that was filed with the SEC on November 14, 2013, a copy of which is attached to this supplement as Appendix C. Experts The disclosure in our prospectus under “Experts” is hereby supplemented by the following: The Statements of Revenues and Certain Operating Expenses of Building C, Wolfpack and Building A for year ended December 31, 2012, attached hereto as Appendix A, Appendix B and Appendix C, respectively, all have been audited by De Joya Griffith, LLC, independent registered public accounting firm, as set forth in their reports thereon, included therein and incorporated herein by reference. Such statements of revenues over certain operating expenses are incorporated herein by reference in reliance upon such reports given on the authority of such firm as experts in accounting and auditing. APPENDIX A UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): July 31, 2013 MVP REIT, INC. (Exact name of registrant as specified in its charter) Maryland 333-180741 45-4963335 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8, SUITE 240 LAS VEGAS, NEVADA 89148 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 534-5577 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, MVP REIT, Inc. (the “Company,” or “MVP REIT”) hereby amends the Current Report on Form 8-K filed on August 2, 2013 to provide the required financial information relating to our acquisition of a three story office building located in Las Vegas, Nevada, as described in such Current Report. Item 9.01 Financial Statements and Exhibits. The following financial statements are being filed in connection with the acquisition of certain property as described in Item 2.01 as required by Sections 210.3-14 and 210.11-01 of Regulation S-X. (a) Financial Statements of Property Acquired Report of Independent Registered Public Accounting Firm Statements of Revenues and Certain Operating Expenses for the Six Months Ended June 30, 2013 (unaudited) and the Year Ended December 31, 2012 Notes to the Statements of Revenues and Certain Operating Expenses for the Six Months Ended June 30, 2013 (unaudited) and the Year Ended December 31, 2012 (b) Unaudited Pro Forma Financial Information Pro Forma Consolidated Balance Sheet (unaudited) as of June 30, 2013 Pro Forma Consolidated Statement of Operations (unaudited) for the Six Months Ended June 30, 2013 Pro Forma Consolidated Statement of Operations (unaudited) for the Period From April 3, 2012 (Inception) through December 31, 2012 (c) Shell Company Transactions None (d) Exhibits None REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of MVP REIT, Inc. We have audited the accompanying statement of revenues and certain operating expenses of Building C, LLC (“Building C”) for the year ended December 31, 2012. The statement of revenues and certain operating expenses is the responsibility of Building C’s management. Our responsibility is to express an opinion on the statement of revenues and certain operating expenses based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of revenues and certain operating expenses is free of material misstatement. Building C is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Building C’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the statement of revenues and certain operating expenses, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall statement of revenues and certain operating expenses presentation. We believe that our audit provides a reasonable basis for our opinion. The accompanying statement of revenues and certain operating expenses was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission for inclusion in a Form 8-K to be filed by MVP REIT, Inc. as described in Note 2, and is not intended to be a complete presentation of Building C’s revenues and expenses. In our opinion, the statement of revenues and certain operating expenses referred to above presents fairly, in all material respects, the revenues and certain operating expenses described in Note 2 of Building C for the year ended December 31, 2012, in conformity with U.S. generally accepted accounting principles. /s/ De Joya Griffith, LLC Henderson, Nevada October 16, 2013 Building C, LLC Statement of Revenues and Certain Operating Expenses For the Six Months ended June 30, 2013 (Unaudited) Revenues: Revenue $ Total revenues Certain operating expenses: Association fees Insurance Management fees Porter fees Repairs Security expense Taxes Utilities Total certain operating expenses Revenues in excess of certain operating expenses $ See Accompanying Notes to Statement of Revenues and Certain Operating Expenses. Building C, LLC Statement of Revenues and Certain Operating Expenses For the Year Ended December 31, 2012 Revenues: Revenue $ Total revenues Certain operating expenses: Association fees Insurance Management fees Repairs Security expense Taxes Utilities Total certain operating expenses Revenues in excess of certain operating expenses $ See Accompanying Notes to Statement of Revenues and Certain Operating Expenses. Building C, LLC Notes to Statements of Revenues and Certain Operating Expenses For the Six Months Ended June 30, 2013 (unaudited) And the Year Ended December 31, 2012 1. BUSINESS On July 31, 2013, we acquired a three-story, 90% occupied by a mix of medical and professional tenants, 47,501 square-foot office building built in 2008 in Las Vegas, Nevada located at 8830 W. Sunset Road (the “Property”). The lease terms range from 5 to 10 years. The $15.0 million acquisition closed on July 31, 2013. The Company financed the acquisition through the assumption of approximately $10.8 million in existing debt and the transfer of approximately 473,805 shares of the Company’s common stock to the seller at $8.775 per share. 2. BASIS OF PRESENTATION The statements of revenues and certain operating expenses have been prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission (the "SEC"), including Rule 3-14 of Regulation S-X. Accordingly, the accompanying statements of revenues and certain operating expenses is not intended to be a complete presentation of the Property's revenues and expenses, and certain expenses such as depreciation, amortization, and interest expense are not reflected in the statements of revenue and certain operating expenses in accordance with Rule 3-14. Consequently, the statements of revenues and certain operating expenses for the periods presented is not representative of the actual operations for the periods presented, as certain expenses which may not be in the proposed future operations of the Property have been excluded. The statement of revenues and certain operating expenses have been prepared on the accrual basis of accounting. The unaudited statement of revenues and certain operating expenses for the six months ended June 30, 2013 have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information. Accordingly, it does not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of the Company's management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. The unaudited statement of revenues and certain operating expenses for the six months ended June 30, 2013 is not necessarily indicative of the expected results for the entire year ended December 31, 2013. A statement of revenues and certain operating expenses is being presented for the most recent year available instead of the three most recent years based on the following factors: (1) the Property was acquired from an unaffiliated party; and (2) based on due diligence of the Property conducted by the Company, management is not aware of any material factors relating to the Property that would cause this financial information to not be indicative of future operating results. 3. REVENUE The Property leases office space to six (6) tenants under a triple net lease and one (1) under a gross lease. All leases are accounted for as non-cancelable operating leases. The Property recognizes rental revenue on a straight-line basis over the term of the lease. Rental income related to the leases is recognized on an accrual basis in accordance with the terms of the leases. The leases are leased with terms of generally five (5) to ten (10) years. Advanced receipts of rental income are deferred and classified as liabilities until earned. 4. USE OF ESTIMATES The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Management makes significant estimates regarding revenue recognition and purchase price allocations to record investments in real estate, as applicable. 5. REPAIRS AND MAINTENANCE Significant improvements, renovations or betterments that extend the economic useful life of the asset are capitalized. Expenditures for repairs and maintenance are expensed to operations as incurred. 6. SUBSEQUENT EVENTS Subsequent to June 30, 2013 and through October 16, 2013, management did not identify any subsequent events requiring additional disclosure. MVP REIT, Inc. Pro Forma Financial Information On July 31, 2013, MVP REIT, Inc. acquired Building C, LLC (“Building C”) (the “Property”). The Property has approximately 5 to 10 years. The $15.0 million acquisition was funded through the assumption of approximately $10.8 million in existing debt and the transfer of approximately 473,805 shares of the Company’s common stock to the seller at $8.775 per share. The accompanying Unaudited Pro Forma Consolidated Balance Sheet as of June 30, 2013, reflects the financial position of the Company as if the acquisition described in the Notes to the Unaudited Pro Forma Consolidated Financial Statements had been completed on June 30, 2013. The accompanying Unaudited Consolidated Statements of Operations for the six months ended June 30, 2013 and the period from April 3, 2012 (Inception) through December 31, 2012 present the results of operations of the Company as if the transactions described in the Notes to the Unaudited Pro Forma Consolidated Financial Statements had been completed on April 3, 2012 (Inception). The accompanying Unaudited Pro Forma Consolidated Financial Statements are subject to a number of estimates, assumptions, and other uncertainties, and do not purport to be indicative of the actual results of operations that would have occurred had the acquisitions reflected therein in fact occurred on the dates specified, nor do such financial statements purport to be indicative of the results of operations that may be achieved in the future. In addition, the Unaudited Pro Forma Consolidated Financial Statements include pro forma allocations of the purchase price for the properties discussed in the accompanying notes based upon preliminary estimates of the fair values of the assets acquired and liabilities assumed in connection with the acquisitions and are subject to change. MVP REIT, Inc. Pro Forma Consolidated Balance Sheet June 30, 2013 MVP REIT, Inc. Pro Forma Pro Forma June 30, 2013 Adjustments June 30, 2013 (A) (B) ASSETS Cash $ $ $ Accounts receivable Prepaid expenses Interest and other receivables Investment in real estate loan Investments in real estate and fixed assets (C) Land and improvements Buildings and improvements Fixed assets Accumulated depreciation ) ) Total investments in real estate and fixed assets, net Loan fees Deposits Deferred offering costs Total assets $ $ $ LIABILITES AND STOCKHOLDERS’ EQUITY Liabilities Accounts payable and accrued liabilities $ $ $ Due to related parties Notes payable (D) Total liabilities Stockholders’ equity Non-voting, non-participating convertible stock Common stock Additional paid-in capital (F) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ See notes to pro forma consolidated financial statements. MVP REIT, Inc. Pro Forma Consolidated Statement of Operations For the six months ended June 30, 2013 MVP REIT Pro Forma Adjustments Pro Forma (A) (B) Revenues: Rental revenue $ $ $ Total revenues Operating expenses: General and administrative Acquisition expense (E) Acquisition expense – related party (E) Operating and maintenance Seminar expenses Offering costs Depreciation expense (C) Total operating expenses $ $ $ Loss from operations (3,323,000 ) ) Interest expense (D) Loan fees Total other expenses Net loss $ ) $ $ ) Basic and diluted loss per weighted average common share (F) $ ) $ $ ) Pro forma common shares outstanding, basic and diluted (F) See notes to pro forma consolidated financial statements. MVP REIT, Inc. Pro forma Consolidated Statement of Operations for the Period from April 3, 2012 (Inception) through December 31, 2012 MVP REIT Pro Forma Adjustments Pro Forma (A) (B) Revenues: Rental revenue $ $ $ Total revenues Operating expenses: General and administrative Acquisition expense (E) Operating and maintenance Depreciation expense (C) Total operating expenses $ $ $ Loss from operations (1,139,000 ) (581,000 ) Interest expense (D) Net loss $ ) $ $ ) Basic and diluted loss per weighted average common share (F) $ ) $ ) Pro forma common shares outstanding, basic and diluted (F) See notes to pro forma consolidated financial statements. MVP REIT, Inc. Notes to Pro Forma Consolidated Financial Statements (Unaudited) A. Reflects the Company’s balance sheet as of June 30, 2013 and the statements of operations for the period from April 3, 2012 (Inception) through December 31, 2012 and the six months ended June 30, 2013. Please refer to the Company’s historical financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the period from April 3, 2012 (Inception) through December 31, 2012 and the Company’s Quarterly Report on Form 10-Q for the six months ended June 30, 2013. B. Figures reflect the financial position as of June 30, 2013 and the results of the operations for the period from April 1, 2012 (Inception) through December 31, 2012 and for the period from January 1, 2013 through June 30, 2013, unless otherwise noted. C. The figures for the Investments in real estate and fixed assets include the acquisition based on the purchase price as if the Company had acquired the Property on June 30, 2013. The depreciation expense of the buildings (over 39 years) is based on the purchase price allocation in accordance with U.S. generally accepted accounting principles, as if the Company had acquired the Property on April 3, 2012 (Inception). D. The notes payable balance and related interest expense is reflective of the Company's assumption of the existing property debt of $10,842,000 at an annual interest rate of 6.5%. E. Costs related to the acquisition of the property are excluded from the pro forma consolidated statement of operations because such costs are nonrecurring. F. The additional paid-in capital and weighted average shares outstanding assume the 473,805 shares of the Company's common stock issued in consideration of the acquisition were issued as of June 30, 2013 and April 3, 2012 (Inception), respectively. The following table summarizes the estimated fair values of the assets acquired and liabilities assumed at the acquisition date: Assets Land and improvements $ Building and improvements Total assets acquired Liabilities Note payable Total liabilities assumed Net assets and liabilities acquired $ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: October 16, 2013 MVP REIT, INC. By: /S/ Dustin Lewis Dustin Lewis Chief Financial Officer APPENDIX B UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 14, 2013 MVP REIT, INC. (Exact name of registrant as specified in its charter) Maryland 333-180741 45-4963335 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8, SUITE 240 LAS VEGAS, NEVADA 89148 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 534-5577 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, MVP REIT, Inc. (the “Company,” or “MVP REIT”) hereby amends the Current Report on Form 8-K filed on June 18, 2013 to provide the required financial information relating to our acquisition of a single-tenant office building located in Las Vegas, Nevada, as described in such Current Report. Item 9.01 Financial Statements and Exhibits. The following financial statements are being file in connection with the acquisition of certain property as described in Item 8.01 as required by Sections 210.3-14 and 210.11-01 of Regulation S-X. (a) Financial Statements of Property Acquired Report of Independent Registered Public Accounting Firm Statements of Revenues and Certain Operating Expenses for the Six Months Ended June 30, 2013 (unaudited) and the Year Ended December 31, 2012 Notes to the Statements of Revenues and Certain Operating Expenses for the Six Months Ended June 30, 2013 (unaudited) and the Year Ended December 31, 2012 (b) Unaudtied Pro Forma Financial Information Pro Forma Consolidated Statement of Operations (unaudited) for the Six Months Ended June 30, 2013 Pro Forma Consolidated Statement of Operations (unaudited) for the Period From April 3, 2012 (Inception) Through December 31, 2012 (c) Shell Company Transactions None (d) Exhibits None REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of MVP REIT, Inc. We have audited the accompanying statement of revenues and certain operating expenses of Wolfpack Properties, LLC (“Wolfpack”) for the year ended December 31, 2012. The statement of revenues and certain operating expenses is the responsibility of Wolfpack’s management. Our responsibility is to express an opinion on the statement of revenues and certain operating expenses based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of revenues and certain operating expenses is free of material misstatement. Wolfpack is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Wolfpack’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the statement of revenues and certain operating expenses, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall statement of revenues and certain operating expenses presentation. We believe that our audit provides a reasonable basis for our opinion. The accompanying statement of revenues and certain operating expenses was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission for inclusion in a Form 8-K to be filed by MVP REIT, Inc. as described in Note 2, and is not intended to be a complete presentation of the Wolfpack’s revenues and expenses. In our opinion, the statement of revenues and certain operating expenses referred to above presents fairly, in all material respects, the revenues and certain operating expenses described in Note 2 of Wolfpack for the year ended December 31, 2012, in conformity with U.S. generally accepted accounting principles. /s/ De Joya Griffith, LLC Henderson, Nevada August 29, 2013 Wolfpack Properties, LLC Statement of Revenues and Certain Operating Expenses For the Six Months ended June 30, 2013 (Unaudited) Revenues Revenue $ Total revenues Certain operating expenses Association fees Insurance Management fees Porter fees Repairs Security expense Taxes Utilities Total certain operating expenses Revenues in excess of certain operating expenses $ See Accompanying Notes to Statement of Revenues and Certain Operating Expenses. Wolfpack Properties, LLC Statement of Revenues and Certain Operating Expenses For the Year Ended December 31, 2012 Revenues Revenue $ Total revenues Certain operating expenses Association fees Insurance Management fees Porter fees Repairs Security expense Taxes Utilities Total certain operating expense Revenues in excess of certain operating expenses $ See Accompanying Notes to Statement of Revenues and Certain Operating Expenses. Wolfpack Properties, LLC Notes to Statement of Revenues and Certain Operating Expenses For the Six Months Ended June 30, 2013 (unaudited) And the Year Ended December 31, 2012 1. BUSINESS On June 14, 2013, we acquired a two-story, fully occupied, single tenant, 22,000 square-foot office building built in 2008 in Las Vegas, Nevada located at 8860 W. Sunset Road (the “Property”). The Property has approximately 10 years remaining on its triple net lease, under which the tenant is responsible for the majority of the costs associated with maintaining the building. The $6.5 million acquisition closed on June 14, 2013. The Company financed the acquisition through the assumption of $3,966,876 in existing debt and the transfer of approximately 285,744 of the Company’s common shares to the seller at $8.865 per share. 2. BASIS OF PRESENTATION The statements of revenues and certain operating expenses has been prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission (the "SEC"), including Rule 3-14 of Regulation S-X. Accordingly, the accompanying statements of revenues and certain operating expenses is not intended to be a complete presentation of the Property's revenues and expenses, and certain expenses such as depreciation, amortization, and interest expenses are not reflected in the statements of revenue and certain operating expenses in accordance with Rule 3-14. Consequently, the statements of revenues and certain operating expenses for the periods presented is not representative of the actual operations for the periods presented, as certain expenses which may not be in the proposed future operations of the Property have been excluded. The statement of revenues and certain operating expenses has been prepared on the accrual basis of accounting. The unaudited statement of revenues and certain operating expenses for the six months ended June 30, 2013 has been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information. Accordingly, it does not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of the Company's management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. The unaudited statement of revenues and certain operating for the six months ended June 30, 2013 is not necessarily indicative of the expected results for the entire year ended December 31, 2013. A statement of revenues and certain operating expenses is being presented for the most recent year available instead of the three most recent years based on the following factors: (1) the Property was acquired from an unaffiliated party; and (2) based on due diligence of the Property conducted by the Company, management is not aware of any material factors relating to the Property that would cause this financial information to not be indicative of future operating results. 3. REVENUE The Property leases office space to a single tenant under a triple net lease. All leases are accounted for as non-cancelable operating leases. The Property recognizes rental revenue on a straight-line basis over the term of the lease. Rental income related to the leases is recognized on an accrual basis in accordance with the terms of the leases. The leases are leased with terms of generally ten (10) years. Advanced receipts of rental income are deferred and classified as liabilities until earned. 4. USE OF ESTIMATES The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Management makes significant estimates regarding revenue recognition and purchase price allocations to record investments in real estate, as applicable. 5. REPAIRS AND MAINTENANCE Significant improvements, renovations or betterments that extend the economic useful life of the asset are capitalized. Expenditures for repairs and maintenance are expensed to operations as incurred. 6. SUBSEQUENT EVENTS Subsequent to June 30, 2013 and through August 30, 2013, management did not identify any subsequent events requiring additional disclosure. MVP REIT, Inc. Pro Forma Financial Information On June 14, 2013, MVP REIT, Inc. acquired Wolfpack Properties, LLC (“Wolfpack”) (the “Property”). The Property has approximately 10 years remaining on its triple net lease, under which the tenant is responsible for the majority of the costs associated with maintaining the building. The $6.5 million acquisition was funded through the assumption of $3,966,876 in existing debt and the transfer of approximately 285,744 of the Company’s common shares to the seller at $8.865 per share. The acquisition of the Property was included in the Company's quarterly report on Form 10-Q for the quarter ended June 30, 2013. Accordingly, no pro forma consolidation balance sheet is presented herein. The unaudited pro forma statements of operations for the six months ended June 30, 2013 and for the period from April 3, 2012 (Inception) through December 31, 2012 are presented herein. These give effect to the acquisition as if it had occurred upon inception of MVP REIT, Inc. MVP REIT, Inc. Pro Forma Consolidated Statement of Operations For the six months ended June 30, 2013 The following unaudited pro forma consolidated statement of operations is presented as if the Company had acquired the Property on April 3, 2012 (Inception). This pro forma consolidated statement of operations should be read in conjunction with the Company’s historical financial statements and notes thereto for the six months ended June 30, 2013, as contained in the Company’s Quarterly Report on Form 10-Q. The pro forma consolidated statement of operations is unaudited and is not necessarily indicative of what the actual results of operations would have been had the Company completed the above acquisition on April 3, 2012 (Inception), nor does it purport to represent future results of operations. This pro forma consolidated statement of operations only includes the significant property acquisition pursuant to SEC Rule 3-14 of Regulation S-X. MVP REIT Pro Forma Adjustments Pro Forma (A) (B) Revenue: Rental revenue $ $ $ Total revenue Operating expenses: General and administrative Acquisition expense (E) Acquisition expense – related party (E) Operating and maintenance Seminar expenses Offering costs Depreciation expense (C) Total operating expenses Loss from operations ) ) Interest expense (D) Loan fees Total other expense Net loss $ ) $ $ ) Basic and diluted loss per weighted average common share (F) $ ) $ $ ) Pro forma common shares outstanding, basic and diluted (F) See notes to pro forma consolidated statements of operations. MVP REIT, Inc. Pro forma Consolidated Statement of Operations for the Period from April 3, 2012 (Inception) through December 31, 2012 The following unaudited pro forma consolidated statement of operations is presented as if the Company had acquired the Property on April 3, 2012 (Inception). This pro forma consolidated statement of operations should be read in conjunction with the Company’s historical financial statements and notes thereto for the quarter ended June 30, 2013, as contained in the Company’s Quarterly Report on Form 10-Q. The pro forma consolidated statement of operations is unaudited and is not necessarily indicative of what the actual results of operations would have been had the Company completed the above acquisition on April 3, 2012 (Inception), nor does it purport to represent future results of operations. This pro forma consolidated statement of operations only includes the significant property acquisition pursuant to SEC Rule 3-14 of Regulation S-X. MVP REIT Pro Forma Adjustments Pro Forma (A) (B) Revenue: Rental revenue $ $ $ Total revenue Operating expenses: General and administrative Acquisition expense (E) Operating and maintenance Depreciation expense (C) Total operating expenses Loss from operations ) ) Interest expense (D) Net loss $ $ $ Basic and diluted loss per weighted average common share (F) $ ) $ $ ) Pro forma common shares outstanding, basic and diluted (F) See notes to pro forma consolidated statements of operations. MVP REIT, Inc. Notes to Pro forma Consolidated Statements of Operations For the six months ended June 30, 2013 and The period from April 3, 2012 (Inception) through December 31, 2012 A. Reflects the Company’s statements of operations for the period from April 3, 2012 (Inception) through December 31, 2012 and the six months ended June 30, 2013. Please refer to the Company’s historical financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the period from April 3, 2012 (Inception) through December 31, 2012 and the Company’s Quarterly Report on Form 10-Q for the six months ended June 30, 2013. B. Figures reflect the results of the operations for the period from April 1, 2012 through December 31, 2012 and the period from January 1, 2013 througth June 14, 2013, unless otherwise noted. C. The figures for the Property represent the depreciation of the buildings (over 39 years) based on the purchase price allocation in accordance with U.S. generally accepted accounting principles, as if the Company had acquired the Property on April 3, 2012 (Inception). D. The interest expense is reflective of the Company's assumption of the existing property debt of $3,966,876 at an annual interest rate of 7.0%. E. Costs related to the acquisition of the property are excluded from the pro forma consolidated statement of operations because such costs are nonrecurring. F. The weighted average shares outstanding assume the 285,744 shares of the Company's common stock issued in consideration of the acquisition were issued as of April 3, 2012 (Inception). The following table summarizes the estimated fair values of the assets acquired and liabilities assumed at the acquisition date: Assets Land and improvements $ Building and improvements Total assets acquired Liabilities Note payable Total liabilities assumed Net assets and liabilities acquired $ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: August 30, 2013 MVP REIT, INC. By: /S/ Dustin Lewis Dustin Lewis Chief Financial Officer APPENDIX C UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 30, 2013 MVP REIT, INC. (Exact name of registrant as specified in its charter) Maryland 333-180741 45-4963335 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 8, SUITE 240 LAS VEGAS, NEVADA 89148 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (702) 534-5577 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, MVP REIT, Inc. (the “Company,” or “MVP REIT”) hereby amends the Current Report on Form 8-K filed on September 4, 2013 to provide the required financial information relating to our acquisition of a three story office building located in Las Vegas, Nevada, as described in such Current Report. Item 9.01 Financial Statements and Exhibits. The following financial statements are being filed in connection with the acquisition of certain property as described in Item 2.01 as required by Sections 210.3-14 and 210.11-01 of Regulation S-X. (a) Financial Statements of Property Acquired Report of Independent Registered Public Accounting Firm Statements of Revenues and Certain Operating Expenses for the Six Months Ended June 30, 2013 (unaudited) and the Year Ended December 31, 2012 Notes to the Statements of Revenues and Certain Operating Expenses for the Six Months Ended June 30, 2013 (unaudited) and the Year Ended December 31, 2012 (b) Unaudtied Pro Forma Financial Information Pro Forma Consolidated Balance Sheet (unaudited)as of June 30, 2013 Pro Forma Consolidated Statement of Operations (unaudited) for the Six Months Ended June 30, 2013 Pro Forma Consolidated Statement of Operations (unaudited) for the Period From April 3, 2012 (Inception) through December 31, 2012 (c) Shell Company Transactions None (d) Exhibits None REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of MVP REIT, Inc. We have audited the accompanying statement of revenues and certain operating expenses of Building A, LLC (“Building A”) for the year ended December 31, 2012. The statement of revenues and certain operating expenses is the responsibility of Building A’s management. Our responsibility is to express an opinion on the statement of revenues and certain operating expenses based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the statement of revenues and certain operating expenses is free of material misstatement. Building A is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of Building A’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the statement of revenues and certain operating expenses, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall statement of revenues and certain operating expenses presentation. We believe that our audit provides a reasonable basis for our opinion. The accompanying statement of revenues and certain operating expenses was prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission for inclusion in a Form 8-K to be filed by MVP REIT, Inc. as described in Note 2, and is not intended to be a complete presentation of the Building A’s revenues and expenses. In our opinion, the statement of revenues and certain operating expenses referred to above presents fairly, in all material respects, the revenues and certain operating expenses described in Note 2 of Building A for the year ended December 31, 2012, in conformity with U.S. generally accepted accounting principles. /s/ De Joya Griffith, LLC Henderson, Nevada November 13, 2013 Building A, LLC Statement of Revenues and Certain Operating Expenses For the Six Months ended June 30, 2013 (Unaudited) Revenues: Revenue $ Total revenues Certain operating expenses: Association fees Insurance Management fees Porter fees Repairs Security expense Taxes Utilities Total certain operating expenses Revenues in excess of certain operating expenses $ See Accompanying Notes to Statement of Revenues and Certain Operating Expenses. Building A, LLC Statement of Revenues and Certain Operating Expenses For the Year Ended December 31, 2012 Revenues: Revenue $ Total revenues Certain operating expenses: Association fees Insurance Management fees Porter fees Repairs Security expense Taxes Utilities Total certain operating expense Revenues in excess of certain operating expenses $ See Accompanying Notes to Statement of Revenues and Certain Operating Expenses. Building A, LLC Notes to Statement of Revenues and Certain Operating Expenses For the Six Months Ended June 30, 2013 (unaudited) And the Year Ended December 31, 2012 1. BUSINESS On August 30, 2013, MVP REIT, Inc. ("the Company") acquired a three-story, 100% occupied by a mix of medical and professional tenants, 47,501 square-foot office building built in 2008 in Las Vegas, Nevada located at 8880 W. Sunset Road (the “Property”). The lease terms range from 5 to 10 years remaining on its leases. The $15.0 million acquisition closed on August 30, 2013. The Company financed the acquisition through the assumption of approximately $10.2 million in existing debt and the transfer of approximately 547,368 shares of the Company’s common stock to the seller at $8.775 per share. 2. BASIS OF PRESENTATION The statements of revenues and certain operating expenses have been prepared for the purpose of complying with the rules and regulations of the Securities and Exchange Commission (the "SEC"), including Rule 3-14 of Regulation S-X. Accordingly, the accompanying statements of revenues and certain operating expenses is not intended to be a complete presentation of the Property's revenues and expenses, and certain expenses such as depreciation, amortization, and interest expense are not reflected in the statements of revenue and certain operating expenses in accordance with Rule 3-14. Consequently, the statements of revenues and certain operating expenses for the periods presented is not representative of the actual operations for the periods presented, as certain expenses which may not be in the proposed future operations of the Property have been excluded. The statement of revenues and certain operating expenses have been prepared on the accrual basis of accounting. The unaudited statement of revenues and certain operating expenses for the six months ended June 30, 2013 have been prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") for interim financial information. Accordingly, it does not include all of the information and footnotes required by GAAP for complete financial statements. In the opinion of the Company's management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. The unaudited statement of revenues and certain operating for the six months ended June 30, 2013 is not necessarily indicative of the expected results for the entire year ended December 31, 2013. A statement of revenues and certain operating expenses is being presented for the most recent year available instead of the three most recent years based on the following factors: (1) the Property was acquired from an unaffiliated party; and (2) based on due diligence of the Property conducted by the Company, management is not aware of any material factors relating to the Property that would cause this financial information to not be indicative of future operating results. 3. REVENUE The Property leases office space to seven (7) tenants under a triple net lease and one (1) under a gross lease. All leases are accounted for as non-cancelable operating leases. The Property recognizes rental revenue on a straight-line basis over the term of the lease. Rental income related to the leases is recognized on an accrual basis in accordance with the terms of the leases. The leases are leased with terms of generally five (5) to ten (10) years. Advanced receipts of rental income are deferred and classified as liabilities until earned. 4. USE OF ESTIMATES The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Management makes significant estimates regarding revenue recognition and purchase price allocations to record investments in real estate, as applicable. 5. REPAIRS AND MAINTENANCE Significant improvements, renovations or betterments that extend the economic useful life of the asset are capitalized. Expenditures for repairs and maintenance are expensed to operations as incurred. 6. PROPERTY MANAGEMENT For the six months ended June 30, 2013 and the year ended December 31, 2012, the Company paid a third party property manager a 6% monthly fee of monthly rental revenues collected totalling $28,108 and $58,620, respectively. 7. SUBSEQUENT EVENTS Subsequent to June 30, 2013 and through November 14, 2013, management did not identify any subsequent events requiring additional disclosure. MVP REIT, Inc. Pro Forma Financial Information On August 30, 2013, MVP REIT, Inc. acquired Building A, LLC (“Building A”) (the “Property”). The Property has approximately 5 to 10 years remaining on its leases. The $15.0 million acquisition was funded through the assumption of approximately $10.2 million in existing debt and the transfer of approximately 547,368 shares of the Company’s common stock to the seller at $8.775 per share. The accompanying Unaudited Pro Forma Consolidated Balance Sheet as of June 30, 2013, reflects the financial position of the Company as if the acquisition described in the Notes to the Unaudited Pro Forma Consolidated Financial Statements had been completed on June 30, 2013. The accompanying Unaudited Consolidated Statements of Operations for the six months ended June 30, 2013 and the period from April 3, 2012 (Inception of MVP REIT) through December 31, 2012 present the results of operations of the Company as if the transactions described in the Notes to the Unaudited Pro Forma Consolidated Financial Statements had been completed on April 3, 2012 (Inception). The accompanying Unaudited Pro Forma Consolidated Financial Statements are subject to a number of estimates, assumptions, and other uncertainties, and do not purport to be indicative of the actual results of operations that would have occurred had the acquisitions reflected therein in fact occurred on the dates specified, nor do such financial statements purport to be indicative of the results of operations that may be achieved in the future. In addition, the Unaudited Pro Forma Consolidated Financial Statements include pro forma allocations of the purchase price for the properties discussed in the accompanying notes based upon preliminary estimates of the fair values of the assets acquired and liabilities assumed in connection with the acquisitions and are subject to change. MVP REIT, Inc. Pro Forma Consolidated Balance Sheet June 30, 2013 MVP REIT, Inc. Pro Forma Pro Forma June 30, 2013 Adjustments June 30, 2013 (A) (B) ASSETS Cash $ $ $ Accounts receivable Prepaid expenses Interest and other receivables Investment in real estate loan Investments in real estate and fixed assets (C) Land and improvements Buildings and improvements Fixed assets Accumulated depreciation ) ) Total investments in real estate and fixed assets, net Loan fees Deposits Deferred offering costs Total assets $ $ $ LIABILITES AND STOCKHOLDERS’ EQUITY Liabilities Accounts payable and accrued liabilities $ $ $ Due to related parties Notes payable (D) Total liabilities Stockholders’ equity Non-voting, non-participating convertible stock Common stock Additional paid-in capital (F) Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ $ See notes to pro forma consolidated financial statements. MVP REIT, Inc. Pro Forma Consolidated Statement of Operations For the six months ended June 30, 2013 MVP REIT Pro Forma Adjustments Pro Forma (A) (B) Revenue: Rental revenue $ $ $ Total revenue Operating expenses: General and administrative Acquisition expense (E) Acquisition expense – related party (E) Operating and maintenance Seminar expenses Offering costs Depreciation expense (C) Total operating expenses Loss from operations $ ) $ $ ) Interest expense (D) Loan fees Total other expense Net income (loss) $ $ $ Basic and diluted loss per weighted average common share (F) $ ) $ ) Pro forma common shares outstanding, basic and diluted (F) See notes to pro forma consolidated financial statements. MVP REIT, Inc. Pro forma Consolidated Statement of Operations for the Period from April 3, 2012 (Inception) through December 31, 2012 MVP REIT Pro Forma Adjustments Pro Forma (A) (B) Revenue: Rental revenue $ $ $ Total revenue Operating expenses: General and administrative Acquisition expense (E) Operating and maintenance Depreciation expense (C) Total operating expenses Loss from operations $ ) $ $ ) Interest expense (D) Net income (loss) Basic and diluted loss per weighted average common share (F) $ ) $ ) Pro forma common shares outstanding, basic and diluted (F) See notes to pro forma consolidated financial statements. MVP REIT, Inc. Notes to Pro Forma Consolidated Financial Statements (Unaudited) A. Reflects the Company’s balance sheet as of June 30, 2013 and the statements of operations for the period from April 3, 2012 (Inception of MVP REIT) through December 31, 2012 and the six months ended June 30, 2013. Please refer to the Company’s historical financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the period from April 3, 2012 (Inception) through December 31, 2012 and the Company’s Quarterly Report on Form 10-Q for the six months ended June 30, 2013. B. Figures reflect the financial position as of June 30, 2013 and the results of the operations for the period from April 1, 2012 (Inception) through December 31, 2012 and for the period from January 1, 2013 through June 30, 2013, unless otherwise noted. C. The figures for the Investments in real estate and fixed assets include the acquisition based on the purchase price as if the Company had acquired the Property on June 30, 2013. The depreciation expense of the buildings (over 39 years) is based on the purchase price allocation in accordance with U.S. generally accepted accounting principles, as if the Company had acquired the Property on April 3, 2012 (Inception). D. The notes payable balance and related interest expense is reflective of the Company's assumption of the existing property debt of $10,197,000 at an annual interest rate of 6.5%. E. Costs related to the acquisition of the property are excluded from the pro forma consolidated statement of operations because such costs are nonrecurring. F. The additional paid-in capital and weighted average shares outstanding assume the 547,368 shares of the Company's common stock issued in consideration of the acquisition were issued as of June 30, 2013 and April 3, 2012 (Inception), respectively. The following table summarizes the estimated fair values of the assets acquired and liabilities assumed at the acquisition date: Assets Land and improvements $ Building and improvements Total assets acquired Liabilities Note payable Total liabilities assumed Net assets and liabilities acquired $ SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Dated: November 14, 2013 MVP REIT, INC. By: /S/ Dustin Lewis Dustin Lewis Chief Financial Officer APPENDIX D UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark one) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 333-180741 MVP REIT, INC. (Exact name of registrant as specified in its charter) MARYLAND 45-4963335 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 8880 W. SUNSET ROAD, SUITE 240, LAS VEGAS, NEVADA 89148 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number: 702.534.5577 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X ] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [X] (Do not check if a smaller reporting company) Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of November 14, 2013, there were 2,502,181 shares of the Company’s Common Stock outstanding. Table of Contents TABLE OF CONTENTS Page Part I FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited) 1 Consolidated Balance Sheets as of September 30, 2013 (unaudited) and December 31, 2012 1 Consolidated Statements of Operations (unaudited) for the three and nine months ended September 30, 2013, three months ended September 30, 2012 and for the period from April 3, 2012 (Inception) through September 30, 2012 2 Consolidated Statement of Equity (unaudited) for the nine months ended September 30, 2013 3 Consolidated Statement of Cash Flows (unaudited) for the nine months ended September 30, 2013 and for the period from April 3, 2012 (Inception) through September 30, 2012 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 35 Item 4. Controls and Procedures 35 Part II OTHER INFORMATION Item 1. Legal Proceedings 36 Item1A.
